Citation Nr: 1123387	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  04-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of multiple fragment wounds to the left knee and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who had active service from November 1967 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In September 2007 a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In November 2007, December 2008, and January 2010 this matter was remanded for additional development.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On three prior occasions the Board sought to secure an examination and medical opinion adequate to address the Veteran's claim for an increased rating.  Inasmuch as no examination conducted pursuant to the remands (to include the most recent in January 2010) produced adequate responses to the specific questions posed by the Board, yet another remand is necessary.  In particular, while examinations have reported on scars in the anatomical area, the examiners have not, as requested, identified any scars as the locations of shrapnel entrance/exit wounds.  In addition, while shrapnel in the knee joint has been noted, there has been no response to the question of whether the missile injury was a deep penetrating wound involving muscle tissue, and no description of the degree of injury to all muscle groups involved, functions affected, and whether the injury to each affected muscle group would be considered moderate, moderately severe, or severe.  Furthermore, the examiners did not comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  [The examination reports do appear to be adequate as to the description of the residual scars (other than identifying entrance/exit wounds.)]  
It is also noteworthy that private orthopedic examination reports from E.M, M.D., appear to conflict with VA examination reports.  Specifically, in March 2002 Dr. E.M. reported an impression of "post blast injury and post shrapnel impact injury, osteoarthritis of a severe nature of the left knee..." and, in March 2003, he noted enlarged appearing patella, capsular thickening, popliteal swelling, slight varus instability on valgus toggling, and discomfort with flexing the knee passively past 95 to 110 degrees.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, yet another remand is necessary to ensure compliance with the prior remand instructions.  The Board stresses, once again, that any future failure to comply with remand instructions will result in yet another remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an orthopedic surgeon who had not previously examined him to determine the severity of his left knee and leg shrapnel wound residuals.  The Veteran's claims file (including the March 2002 X-ray films from Dr. E.M.) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should ascertain the nature, extent, and current severity of all residuals of the multiple left knee and leg fragment wounds the Veteran sustained in service.  The examination report should specifically include the following: 

a)  A complete history of the nature of the sustained wounds and extent of injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies, and whether the any missile injury was a deep penetrating wound involving muscle tissue (the explanation of rationale for the response to this question should specifically include comment on the significance of the retained foreign body in the knee).

b)  Opinions regarding the degree of injury to each muscle group involved.  Any (and all) muscle groups involved should be identified; it should be noted whether there is involvement of more than one muscle group in an anatomical region; and all functions affected should be noted.

c)  Any related neurological manifestations should be identified (to include the nerve involved, the degree of injury to each nerve involved, and any resulting functional impairment).

d)  Comment (regarding each muscle group involved) whether the muscle group injury would be considered moderate, moderately severe, or severe (to specifically include comment regarding  the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement).

The examiner must review the remand and provide a corresponding response to each question listed above (i.e., a,b,c,d) and, to the extent possible, reconcile the findings on VA examinations with the statement by Dr. E.M. (pointing to the factual evidence that supports the conclusions reached).  The examiner must explain the rationale for all opinions.

2.  The RO must ensure that there is compliance with each of the above instructions.  Specifically, the RO should compare the report of the examination requested above with each (i.e., (a)(b)(c)(d)) of the listed findings sought, and determine whether the report includes adequate response.  If not, the report should be returned to the examiner for corrective action.  Then the RO should re-adjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

